DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
Claims
Claims 1-6, 8-16, 18-20 and 24 are pending. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 2/22/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 7/22/2022.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 2/22/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 7/22/2022.

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 1-6, 8-16, 18-20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “(i) cooling said fermented set-type yogurt snack to a temperature of between 4°C and 12°C, or (ii) storing and cooling said fermented set-type yogurt snack to a temperature of between 2°C and 7°C” in Claim 1, lines 6-9 is vague and indefinite as it is unclear whether this is required in the method for producing a snack as the language preceding this phrase states the snack is already produced which appears to render this language meaningless.
The phrase “wherein said fermented set-type yogurt snack is not frozen after fermentation” is vague and indefinite as it is unclear whether this is required in the method for producing a snack as the language preceding the cooling language at line 6 states the snack is already produced which appears to render this language meaningless.  Furthermore, the claim does not previously refer to fermentation but rather fermenting.  The “not frozen” language appears to be added to support Applicant’s language in lines 6-8 where the snack is cooled to a temperature of between 4°C and 12°C or 2°C and 7°C which may not be freezing temperatures.  As discussed above this cooling language appears to be meaningless as a snack was already produced prior to cooling.  The “not frozen” language appears to be negative method of use language and not method for producing language.
Claim 1 recites the limitation "after fermentation" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “fermentation” and at line 10 state "after the fermentation".
The phrase “wherein said fermented set-type yogurt snack is a hand-held fermented set-type yogurt snack” in Claim 4 is vague and indefinite as it is unclear if the snack must be cooled to be hand-held as Claim 1 does not require cooling.  The snack is already produced prior to cooling.
Claim 8 recites the limitation "fermenting" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the fermenting".
Claim 8 recites the limitation "pH" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the desired pH".
Claim 8 recites the limitation "the pH" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the desired pH".
The phrase “(g) placing the mold or block into a cooler at a temperature of 4 to 12°C when the pH as described in (f) is reached” in Claim 8, lines 17-18 is vague and indefinite as it is unclear whether the snack has been produced prior to this step as Claim 1 states the snack has been produced prior to cooling.  If the snack has already been produced prior to step (g) then it is unclear why this step is set forth as it appears meaningless.
Claim 9 recites the limitation "skim milk powder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the skim milk powder".
Claim 9 recites the limitation "a first mixture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the first mixture".
Claim 10 recites the limitation "a second mixture" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the second mixture".
Claim 11 recites the limitation "a first mixture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the first mixture".
Claim 11 recites the limitation "a second mixture" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the second mixture".
Claim 11 recites the limitation "the inoculated mixture" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk-based inoculated mixture".
Claim 11 recites the limitation "the pH" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the desired pH".
Claim 11 recites the limitation "the inoculated mixture" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk-based inoculated mixture".
Claim 11 recites the limitation "the range" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "a range".
Claim 11 recites the limitation "the pH" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the desired pH".
The phrase “(g) placing the mold or block into a cooler at a temperature of 4 to 12°C when the pH as described in (f) is reached” in Claim 11, lines 14-15 is vague and indefinite as it is unclear whether this is required in the method for producing a snack as the language preceding this phrase states the snack is already produced which appears to render this language meaningless.
Claim 12 recites the limitation "said mixture" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "said first mixture".
Claim 12 recites the limitation "the inoculated mixture" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk-based inoculated mixture".
Claim 12 recites the limitation "the pH" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the desired pH".
Claim 12 recites the limitation "the range" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "a range".
Claim 12 recites the limitation "the pH" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the desired pH".
The phrase “(f) placing the mold or block into a cooler at a temperature of 4 to 12°C when the pH as described in (e) is reached.” in Claim 12, lines 11-12 is vague and indefinite as it is unclear whether this is required in the method for producing a snack as the language preceding this phrase states the snack is already produced which appears to render this language meaningless.
Claim 18 recites the limitation "inoculating" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the inoculating".
Claim 18 recites the limitation "the culture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the yogurt culture".
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
Claim(s) 1-6, 8-16, 18-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catonnet et al. (US 2016/0309731).
The claims are interpreted as being directed to a fermented set-type yogurt snack and not a method of using.
The method of using language is interpreted to the extent that it further describes the method for producing.  
The claims have language directed to a method of producing a snack and a method of using a snack.  The language at lines 5-6 of Claim 1 states the snack is produced prior to the cooling at lines 6+.  Thus, since the snack is already produced prior to cooling the cooling/storing language is interpreted as being directed to a method of using the snack and thus does not further define the claimed method of producing.
The “snack is not frozen” language at lines 9-10 of Claim 1 is interpreted as negative method of use language.  Since the snack has already been produced this negative method of use language is not interpreted as further limiting the claimed method of producing.
Since much of the language in Claim 1 is not directed to the method of producing the scope of Claim 1 is very broad.
Regarding Claim 1, Catonnet (‘731) teaches a method for producing a fermented set-type yogurt snack (See Abs., Claims 16-18.), said method comprising adding a milk based inoculated mixture to a mold or block (See paras. 53-59, 77-84, 138-143.); and fermenting and acidifying said milk-based inoculated mixture in said a mold or block until a desired pH is achieved to produce said fermented set- type yogurt snack (See paras. 53-59 where the material acidifies by the addition of lactic acid that is added and wherein the dairy product is filled into the container/mold before or after the fermentation step.); allowing said yogurt snack to acidify in a mold or block to produce a fermented set-type yogurt snack (See paras. 53-59 where the material acidifies by the addition of lactic acid that is added and wherein the dairy product is filled into the container/mold before or after the fermentation step.) and wherein said fermented set-type yogurt snack comprises at least 12% (w/w) protein and at least 35% (w/w) total solids (See Claims 16-18, 2.5-25% protein and 9.5-42% solids.), however, fails to expressly disclose the cooling and/or storing and cooling and not frozen language.
As discussed above, the claim is interpreted as being directed to a method of producing a snack and not a method of using the snack.  The cooling and/or storing and cooling and not frozen language is not interpreted as being directed to the claimed method but rather a method of use.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing if a person would like to use the snack per the method of use after production that one could do so as the snack would clearly be capable of being used in such a manner if desired.
Regarding Claim 2, Catonnet (‘731) teaches the method discussed above, however, fails to expressly disclose wherein said fermented set-type yogurt snack does not comprise a hydrocolloid, a gelling agent, a thickening agent or a stabilizer.
Applicant does not set forth any non-obvious unexpected results for selecting one additive over another.  It would have been foreseeable, within the skill set and obvious to a person having ordinary skill in the art at the time of filing that not including at least one of the listed additives would reasonably provide a product that meets the expectations and satisfies the subjective preference of a user.
Regarding Claim 3, Catonnet (‘731) teaches the method discussed above, however, fails to expressly disclose wherein said method does not comprise mixing the milk-based inoculated mixture with other ingredients.
Catonnet (‘731) teaches wherein chocolate or jelly are added as toppings of a base layer (See Claim 36.), thus, it would have been foreseeable, obvious and within the foreseeable expectations of a person having ordinary skill in the art at the time of filing they are not mixed but rather layered.
Regarding Claim 4, Catonnet (‘731) teaches a method wherein said fermented set-type yogurt snack is a hand-held set-type yogurt snack (See paras. 77-84 and Claims 16 and 26 where the yogurt is in a container, thus, hand-held.).
Regarding Claim 5, Catonnet (‘731) teaches a method wherein said fermented set-type yogurt snack comprises at least 13% (w/w) protein (See Claim 16, 2.5-25% protein.).
Regarding Claim 6, Catonnet (‘731) teaches a method wherein said fermented set-type yogurt snack comprises at least 36% (w/w) total solids (See Claim 16, 9.5-42% solids.).
Regarding Claim 8, the language “and (g) placing the mold or block into a cooler at a temperature of 4 to 12 oC when the pH as described in (f) is reached” in lines 17-18 is not interpreted as limiting as the snack has been produced prior to this step as Claim 1 states the snack has been produced prior to cooling.  
Catonnet (‘731) teaches (a) dissolving milk powder in water or milk resulting in a first mixture (See paras. 24 and 165 and Claim 16.) (b) blending the first mixture of (a) in concentrated milk or in milk with added protein and beating until smooth (See paras. 24, 165 and Claim 16.) to obtain a second mixture and wherein said concentrated milk or said milk with added protein comprises a sufficient % protein to overall result in at least 12% (w/w) protein (See Claims 16-18, 2.5-25% protein.), (c) heating said second mixture to at least 75 oC for at least 2 seconds (See paras. 49-50.) and subsequently cooling said second mixture to 35 to 45 oC to obtain a heat-treated and cooled mixture (See para. 53.) (d) inoculating the heat-treated and cooled mixture with a yogurt culture to obtain an inoculated mixture (See paras. 53-59 where the material acidifies by the addition of lactic acid is added.) and pouring the inoculated mixture into a mold or block (See paras. 53-59 and Claim 16.) (e) putting the mold or block into a 35 to 45 oC incubator (See para. 53.) (f) fermenting in the mold or block until a pH of the milk-based inoculated mixture is in a range of 4.4 to 5.0 (See paras. 53-59 and 76 where the material acidifies by the addition of lactic acid is added.) and (g) placing the mold or block into a cooler at a temperature of 4 to 12 oC when the pH as described in (f) is reached (See paras. 100-107.).
Regarding Claim 9, Catonnet (‘731) teaches wherein (a) comprises dissolving skim milk powder in water or milk resulting in a first mixture (See paras. 24, 165 and Claim 16.).
Regarding Claim 10, Catonnet (‘731) teaches wherein (b) comprises blending the first mixture of (a) in ultrafiltered milk comprising at least 12% protein and beating until smooth to obtain a second mixture (See Claim 16, 2.5-25% protein where the smooth is subjective.).
Regarding Claim 11, the phrase “(g) placing the mold or block into a cooler at a temperature of 4 to 12°C when the pH as described in (f) is reached” in lines 14-15 is not interpreted as limiting as the snack has been produced prior to this step as Claim 1 states the snack has been produced prior to cooling.  
Catonnet (‘731) teaches a method comprising (a) mixing cream, sugar and skim milk powder resulting in a first mixture (See paras. 24 and 35-38.), (b) blending the first mixture of (a) in ultrafiltered milk comprising at least 12% (w/w) protein (See Claims 16-18, 2.5-25% protein.) to obtain a second mixture (See paras. 24, 35-38 and Claim 16.); (c) heating said second mixture to at least 75 oC for at least 2 seconds (See paras. 49-50.) and subsequently cooling said second mixture to 35 to 45 oC to obtain a heat-treated and cooled mixture (See paras. 50 and 53.), (d) inoculating the heat-treated and cooled mixture with a yogurt culture to obtain the milk-based inoculated culture and pouring the inoculated mixture into a mold or block (See paras. 53-59 and Claims 16-18 where the material acidifies by the addition of lactic acid.); (e) putting the mold or block into a 35 to 45 oC incubator (See paras. 50 and 53-59.), (f) fermenting the milk-based inoculated mixture in the mold or block until a pH of the inoculated mixture is in the range of 4.4 to 5.0 (See paras. 53-59 and 76.), and (g) placing the mold or block into a cooler at a temperature of 4 to 12 oC when the pH as described in (f) is reached (See paras. 100-107.).
Regarding Claim 12, the phrase “(f) placing the mold or block into a cooler at a temperature of 4 to 12°C when the pH as described in (e) is reached” in lines 11-12 is not interpreted as limiting as the snack has been produced prior to this step as Claim 1 states the snack has been produced prior to cooling.  
Catonnet (‘731) teaches (a) dissolving milk powder in milk to obtain a first mixture comprising at least 12% (w/w) protein and at least 35% (w/w) total solids (See Claims 16-18, 2.5-25% protein and 9.5-42% solids.); (b) heating said first mixture to at least 75 oC for at least 2 seconds (See paras. 49-50.) and subsequently cooling said mixture to 35 to 45 oC (See para. 53.) (c) inoculating the heat-treated mixture with a yogurt culture to obtain the milk-based inoculated mixture (See paras. 53-59, 140 and Claims 16-18.) and pouring the inoculated mixture into a mold or block (See paras. 53-59 and Claims 16-18.) (d) putting the mold or block into a 35 to 45 oC incubator (See paras. 50 and 53-59.) (e) fermenting the milk-based inoculated mixture in the mold or block until the pH of the inoculated mixture is in the range of 4.4 to 5.0 (See paras. 53-59 and 76 where the material acidifies by the addition of lactic acid.) and (f) placing the mold or block into a cooler of at a temperature of 4 to 12 oC when the pH as described in (e) is reached (See paras. 100-107.).
Regarding Claim 13, Catonnet (‘731) teaches the method discussed above, however, fails to expressly disclose wherein said mold is a silicone mold.
Applicant does not set forth any non-obvious unexpected results for selecting one material over another.  It would have been foreseeable, within the skill set and obvious to a person having ordinary skill in the art at the time of filing to select any material that satisfies the subjective preference of the user.  Making a material selection would have been within the skill set and reasonably foreseeable of a person having ordinary skill in the art at the time of filing that such a selection would predictably provide a suitable material.
Regarding Claim 14, the language is not directed to making the fermented set-type yogurt snack of independent Claim 1 but rather other products.  The method of Claim 1 is not directed to making a “modified” snack.
Catonnet (‘731) teaches a method further comprising (i) covering the set-type fermented yogurt with chocolate to obtain a fermented modified set-type yogurt snack, or (iv) adding a cake bottom to the set-type fermented yogurt to obtain a modified set-type fermented yogurt snack (See Claim 36.).
Regarding Claim 15, Catonnet (‘731) teaches further comprising adding a lactase to said milk-based inoculated mixture before allowing said milk-based inoculated mixture to ferment and acidify in the mold or block (See paras. 53-59 and 76 and Claims 16 and 21 where the material acidifies by the addition of lactic acid is added.).
Regarding Claim 16, Catonnet (‘731) teaches further comprising adding a sweetener to said milk-based inoculated mixture before allowing said milk-based inoculated mixture to ferment and acidify in the mold or block (See Claim 36, adding jelly, jams and chocolate.).
Regarding Claim 18, Catonnet (‘731) teaches wherein the pouring into the mold or block is performed immediately after inoculating the culture (See para. 53-69 and 140 and Claim 16.).
Regarding Claim 19, Catonnet (‘731) teaches the method discussed above, however, fails to expressly disclose wherein the mold or block has the shape of a bar, cylinder, rectangle, circle, sphere, square, sandwich, or cake.
Applicant does not set forth any non-obvious unexpected results for selecting one shape over another.  It would have been foreseeable, obvious to a person having ordinary skill in the art at the time of filing to select any foreseeable predictable shape that satisfies the subjective preference of the user.  Making a shape selection would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a suitable shape.
Regarding Claim 20, Catonnet ('731) teaches further comprising adding a flavor to said milk-based inoculated mixture before allowing said milk-based inoculated mixture to ferment and acidify in the mold of block (See paras. 112-114 and Claim 36.).
Regarding Claim 24, Catonnet (‘731) teaches the method discussed above, however, fails to expressly disclose further comprising removing the fermented set-type yogurt snack from the mold or block and wherein the fermented set-type yogurt snack retains the shape of a bar, cylinder, rectangle, circle, sphere, square, sandwich, or cake after being removed from the mold or block.
Applicant does not set forth any non-obvious unexpected results for selecting one shape over another.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to select any foreseeable predictable shape that satisfies the subjective preference of the user.  Making a shape selection would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a suitable shape.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	July 26, 2022